 Case 2:19-cv-08612-PSG-JC Document 101 Filed 02/26/20 Page 1 of 1 Page ID #:1306

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES - GENERAL
 Case No.          2:19-cv-08612-PSG-JCx                                              Date    February 26, 2020
 Title             RELMAN, DANE & COLFAX PLLC v. FAIR HOUSING COUNCIL OF SAN
                   FERNANDO VALLEY et al




 Present: The Honorable           PHILIP S. GUTIERREZ
                      Wendy Hernandez                                             Not Reported
                         Deputy Clerk                                            Court Reporter
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                                 Not Present
 Proceedings (In Chambers):              ORDER SETTING DATES

         The Court sets the following dates. Please review the Court’s trial order for further details.

 Rule 26(a) (1) Initial Disclosures Due                                      02/14/20
 Deadline to Amend the Pleadings and Add Parties                             02/28/20
 Fact Discovery Cutoff                                                       06/22/20
 Opening Expert Reports Due                                                  07/22/20
 Rebuttal Expert Reports Due                                                 09/04/20
 Expert Discovery Cutoff                                                     10/02/20
 Deadline to File Motions                                                    10/30/20
 Final Pretrial Conference (2:30 p.m.):                                      02/08/21
 Jury Trial (9:00 a.m.):                                                     02/23/21
 Estimated Length:                                                           5 days

                                                               Initials of Preparer          wh




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
